
	
		I
		112th CONGRESS
		2d Session
		H. R. 4047
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require solicitations for Federal procurement
		  contracts to include information about the applicability of Buy American law
		  and whether foreign goods may be used to fulfill the requirements of the
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Full Disclosure in Federal Contracting
			 Act.
		2.Requirement for
			 information about Buy American law and acceptable foreign goods to be included
			 in certain Federal contract solicitations
			(a)RequirementIn any solicitation for a Federal contract
			 for the procurement of goods, the Federal agency issuing the solicitation shall
			 include the following information:
				(1)A
			 statement of—
					(A)whether chapter 83
			 of title 41, United States Code (popularly known as the Buy American
			 Act), applies or does not apply to the contract; and
					(B)if such chapter 83
			 does not apply to the contract, the reasons why such chapter does not apply,
			 including a description of any applicable exception or waiver of such chapter
			 and the law or regulation providing such exception or waiver.
					(2)Whether such
			 chapter 83 applies or does not apply—
					(A)a statement of
			 whether goods from foreign countries would be acceptable as end products for
			 purposes of fulfilling the requirements of the contract; and
					(B)a list of all the
			 foreign countries whose goods would be acceptable as end products for such
			 purposes.
					(b)Effective
			 DateThis Act shall apply to solicitations for contracts issued
			 after the date occurring 180 days after the date of the enactment of this
			 Act.
			
